Rost, J.,

delivered the opinion of the court.
In this case, the commercial firm of Lyons, Harris & Co. were cited as garnishees, and asked to answer on oath whether they had in their possession, or under their control, property belonging to defendants, and whether it was worth the amount for which attachment had issued, to wit, two thousand dollars. The garnishees answered in these words : “Yes; one hundred and four bales of cotton.” Judgment was rendered against the defendants, and the plaintiffs, finding some previous liens on the property attached, took a rule upon the garnishees to show cause why they should not be condemed in solido to pay to the said plaintiffs the amount of the judgment rendered in their favor. The garnishees showed for cause, that the cotton attached in their hands had previously been attached at the suit of S. W. Oakey & Company, by whose request the same had been sold, and that the proceeds remained in their hands, payable to such of the attaching creditors as may be entitled thereto. The court, after having discharged the rule reserved to the plaintiffs their right to proceed contradictorily with the other attaching creditors. The plaintiffs appealed.
The plaintiffs do not complain of the sale of the cotton by the garnishees; and they now stand in the situation in which they would be if it had been sold by order of the court, on their application, and that of the other attaching creditors.
We are of opinion, that the district judge took a correct view of the rights of the parties to this controversy, and that the judgment ought to be affirmed.
*469It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.